UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


CHRISTOPHER LYNN PROCTOR,                        §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:16-CV-313
                                                 §
LEVIAS SCHUYLER, et al.,                         §
                                                 §
                Defendants.                      §

                    MEMORANDUM ORDER ADOPTING THE
              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Christopher Lynn Proctor, a prisoner confined at the Mark Stiles Unit with the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants

Schuyler Levias and Malcolm J. Hawkins.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends Defendants’ Motion to Dismiss be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A partial judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.




                                                2
